DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman et al. (hereinafter Bergman) (US20160033098).
Regarding claim 1, Bergman discloses an electric track system (3),
a: a pair of track rails (5)(7):
b. a plurality of track rollers (Paragraph 0122 – an embodiment of the lighting system is characterized in that the lighting module is equipped with rotatable wheels to 
c. a plurality of track movers (29)(31)(Paragraph 0149 – the base comprises a first 29 and second side 31 each provided at the first and second end with a respective groove 33 which in mounted position grips around a respective leg adjacent to the opening 11 of the U-shaped profile of the first respectively the second rail.  The grooves are both present at the first and second side of the base and on said both sides are provided with electrical contacts and enable the lighting module to freely be shifted over the track along the axis and/or to be flipped around a horizontal axis and thus to be mounted in a reversed orientation.
d. a plurality of electric appliance modules (17): wherein the electric appliance modules are connected to the track rollers or track movers and the tracks rollers or track movers travel on the track rails.

Allowable Subject Matter
Claims 6, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 6, 8 and 11 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
6. (Currently amended) the electric track system of claim 1, wherein electric wires are embedded inside a magnetic hook.
8. (Currently amended) the electric track system of claim 1, wherein the electric appliance module is connected to the track roller through a magnetic hook
11. (Currently amended) the electric track system of claim 1, wherein a track mover with a magnetic base is used for a wall-mounted rack.

Example incorporating claim 6 into the base claim:
Claim 1. (currently amended)
a: a pair of track rails;
b. a plurality of track rollers; 
c. a plurality of track movers; 
d. a plurality of electric appliance modules;
wherein the electric appliance modules are connected to the track rollers or track movers and the tracks rollers or track movers travel on the track rails[.]; 
wherein electric wires are embedded inside a magnetic hook.
Response to Arguments
Applicant's arguments filed 10 November 2020 have been fully considered but they are not persuasive. Regarding the applicant’s arguments on:
Page 1: “In Bergman’s art, we found no words of “through the contact points on the magnetic wheels of the track roller.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., through the contact points on the magnetic wheels of the track roller) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner’s note: The limitation, “through the contact points on the magnetic wheels of the track roller,” would need to be amended into independent claim 1 for consideration. 

Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.

A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



13 February 2021